UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   03September 2013 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): 3rd September 2013 CRH plc 2013 Interim Dividend Scrip Alternative CRH plc announces that the price of a New Share in respect of the 2013 Interim Dividend Scrip Alternative will be €15.79. The entitlement will be one New Share for every 106.689189 shares held where dividend withholding tax applies and for every 85.351351 shares held where dividend withholding tax does not apply. Enquiries: Neil Colgan Company Secretary Tel: 00 3 CRH public limited company (Registrant) Date:03September 2013 By:/s/Maeve Carton M. Carton Finance Director
